    19-50339-cag Doc#24 Filed 06/02/19 Entered 06/02/19 23:39:45 Imaged Certificate of
                                    Notice Pg 1 of 3
Information to identify the case:
Debtor 1              Donna Shute Provencher                                      Social Security number or ITIN   xxx−xx−9648
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Western District of Texas

Case number: 19−50339−cag




Order of Discharge                                                                                                         12/15
IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Donna Shute Provencher
           aka Donna K Shute
                                                                          For the
                                                                          court:
           5/31/19
                                                                                         Yvette M. Taylor
                                                                                         Clerk of the Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2




Official Form 318                                            Order of Discharge                               page 1
   19-50339-cag Doc#24 Filed 06/02/19 Entered 06/02/19 23:39:45 Imaged Certificate of
                                   Notice Pg 2 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
         19-50339-cag Doc#24 Filed 06/02/19 Entered 06/02/19 23:39:45 Imaged Certificate of
                                         Notice Pg 3 of 3
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-50339-cag
Donna Shute Provencher                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-5                  User: admin                        Page 1 of 1                          Date Rcvd: May 31, 2019
                                      Form ID: 318                       Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 02, 2019.
db             +Donna Shute Provencher,   426 Stone Creek Drive,   Boerne, TX 78006-1804
17582268       +Joseph Mazzara,   c/o Jonathan M. Arthur, Esq.,   Thomas H. Roberts & Associates PC,
                 105 South First Street,   Richmond, Virginia 23219-3718

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust             E-mail/Text: USTPRegion07.SN.ECF@usdoj.gov Jun 01 2019 01:09:37
                 United States Trustee - SA12,    US Trustee’s Office,   615 E Houston, Suite 533,     PO Box 1539,
                 San Antonio, TX 78295-1539
17582266       +EDI: CHASE.COM Jun 01 2019 04:58:00      Chase Bank USA NA,   P.O. Box 15298,
                 Wilmington, DE 19850-5298
17582267       +EDI: NAVIENTFKASMDOE.COM Jun 01 2019 04:58:00      Dept. of Ed/Navient,   PO Box 9635,
                 Wilkes Barre, PA 18773-9635
17582269       +E-mail/Text: BKnotice@LobelFinancial.com Jun 01 2019 01:10:06      Lobel Financial Corp.,
                 PO Box 3000,   Anaheim, CA 92803-3000
17582733       +EDI: PRA.COM Jun 01 2019 04:58:00      PRA Receivables Management, LLC,   PO Box 41021,
                 Norfolk, VA 23541-1021
17582270       +EDI: RMSC.COM Jun 01 2019 04:58:00      SYNCB/Care Credit,   950 Forrer Blvd.,
                 Kettering, OH 45420-1469
17582271       +EDI: VERIZONCOMB.COM Jun 01 2019 04:58:00      Verizon Wireless,   Attn: Correspondence Team,
                 P.O. Box 5029,   Wallingford, CT 06492-7529
                                                                                              TOTAL: 7

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 02, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 31, 2019 at the address(es) listed below:
              John Patrick Lowe   pat.lowe.law@gmail.com, plowe@ecf.axosfs.com
              John Patrick Lowe   on behalf of Trustee John Patrick Lowe pat.lowe.law@gmail.com,
               plowe@ecf.axosfs.com
              Richard L. Ellison    on behalf of Defendant Donna Shute Provencher rellison@richardellisonlaw.com,
               lellison@richellison.com
              Richard L. Ellison    on behalf of Debtor Donna Shute Provencher rellison@richardellisonlaw.com,
               lellison@richellison.com
              United States Trustee - SA12    USTPRegion07.SN.ECF@usdoj.gov
              William B. Kingman    on behalf of Plaintiff Joseph Mazzara bkingman@kingmanlaw.com,
               hdangelo@kingmanlaw.com
              William B. Kingman    on behalf of Creditor Joseph Mazzara bkingman@kingmanlaw.com,
               hdangelo@kingmanlaw.com
                                                                                             TOTAL: 7
